Aivey, J.,
delivered the opinion of the Court.
This is an action brought in the name of the State, as legal plaintiff, for the use of the widow and infant child of Thomas Allen, deceased, who was killed while in the employment of the defendants, as fireman on a locomotive engine, in January, 1874. The action is brought under the 65th Article of the Code, secs. 1 and 2, which gives a right of action whenever the death of a person shall he caused by the wrongful act, neglect or default of another, “and the act, neglect or default is such as would (if death had not ensued) have entitled the party injured to maintain an action and recover damage in respect thereof.” The *45action is required to be brought in the name of the State, for the benefit of the wife, husband, parent, or child, as the case may be, of the person whose death shall have been so caused; “and in every such action, the jury may give such damages as they may think proportioned to the injury resulting from such death to the parties respectively for whose benefit such action shall be brought, and the amount so recovered, after deducting the costs not recovered from the .defendant, shall be divided amongst the above mentioned parties, in such shares as the jury by their verdict shall find and direct.”
The declaration makes all proper averments to entitle the plaintiffs to maintain the action under the statute; but the defendants have pleaded that the accident and injuries to the deceased, resulting in his death, “happened and occurred in the State of Pennsylvania, and beyond the territorial limits of the State of Maryland.” To this plea the plaintiffs demurred ; and in connection with the issue of law thus presented, it is admitted by agreement, that hoth the injury to and the death of Allen occurred in the State of Pennsylvania, and that, at the time of such injury and death, the deceased was a citizen and resident of this State, in the employ of the defendants.
The defendants were incorporated by Acts of the Legislatures of this State and of the State of Pennsylvania, and operate their railroad leading from the city of Cumberland, in Maryland, to the city of Pittsburgh, in Pennsylvania.
The question presented is, whether the statute of this State, under which the present action is brought, embraces and can be made to apply to the case of a wrongful act or neglect occurring in another State, whereby death has been caused? The Court helow overruled the demurrer, and gave judgment for the defendants, and that judgment, we think, is sustainable both upon reason and authority.
It is very true, as a general proposition, that actions for injuries, ex delicto, to the person, or to personal property, *46are transitory, and the venue ruay he laid in any county, though the wrong be committed out of the jurisdiction of the Court, or beyond the territorial limits of the State. Northern Central R. Co. vs. Scholl, 16 Md., 331. But when the wrong has been actually committed in a foreign jurisdiction, the action is maintained here upon certain well defined presumptions of law, which cannot apply in a case like the present. When a party v;ho has suffered a personal injury, or injury to his personal property, in another State, and seeks redress against the wrong-doer here, he brings with him from the foreign jurisdiction his cause of action ; and the Courts here entertain his appeal for redress upon the assumption that the act complained of was a wrong by the laws of the State where committed. If not an actionable wrong there, it would be contrary to all reason that it should be made one, by simply invoking redress of the Courts here. If that could be done, it would he in the power of one State to prescribe rules, no matter how arbitrary, to govern persons and things in another State; and thus contravene the fundamental principles, maintained by all nations, that every independent State has an exclusive right to regulate persons and things within its own territorial limits, and that the laws of a State or country, “can have no intrinsic force, proprio vigore, except within the territorial limits and jurisdiction of that country.” Sto. Conf. L., secs. I, 22.
In the absence of anything to the contrary, the presumption is that the common law prevails in the State where the alleged wrong was done, and the Courts here, acting upon that presumption, afford the common law remedy for the injury complained of. But as was said by Denio, J. in Whitford vs. Panama R. Co., 23 N. Y., 468, “no such presumption obtains respecting the positive statute law of the State. There is, generally, no probability, in point of fact, and there is never any presumption oí law, that other States or countries have establishedj precisely or substan*47tially, the same arbitrary rules which the domestic Legislature has seen fit to enact.” This presumption, as to the prevailing existence of the common law, is indulged upon principles of comity and general convenience; but the Courts here will never apply to acts done in a foreign jurisdiction, which may not he unlawful there, the arbitrary rules that shall have been prescribed by our Legislature, with respect to rights and remedies, wholly at variance with the settled rules of the common law. Indeed, it is not to he supposed that the Legislature ever intended that the statute should apply to acts of the nature mentioned, if committed beyond the limits of the State.
Row, it is not pretended here that this action is maintainable at the common law. The principle upon which it is founded is wholly at variance with the settled rules of that system of jurisprudence.
The right of action is given, not to the personal representative of the deceased, hut to the State, for the benefit of the widow or husband, as the case may he, and certain named next of kin. The recovery does not constitute assets of the deceased’s estate, hut is allowed exclusively in respect of the pecuniary loss that the parties, for whose use the action is brought, may have sustained. It is clear, therefore, that the statute gives to the parties named an entirely new right of action, founded on principles quite different and distinct from those known to the common law. Blake vs. The Midland R. Co., 10 Eng. L. & Eq , 443. And such being the right and the remedy prescribed by the statute, it is clear that the acts complained of, having been committed beyond the jurisdiction of the State, were not made tortious and actionable by that statute, and therefore not within the remedy afforded by it; and it is quite immaterial that the deceased was a citizen of this State at the time of his death.
The question, arising on statutes in many respects similar to our own, as to thé right to maintain the action, *48in one form or another, in a jurisdiction other than that in which the injury was received by the deceased, has been considered and thoroughly discussed by several State Courts of high authority, and in all the cases where the question has been considered by the Courts of last resort, the decision has been adverse to the right of maintaining the action. Such has been the decision in New York, Massachusetts, Vermont, Ohio and Georgia, as will appear by reference to Whifford vs. Panama R. Co., 23 N. Y., 465; Beach vs. Bay State Co., 30 Barb., 433; Richardson vs. N. Y. Central R. Co., 98 Mass., 85; Needham vs. Grand Trunk R. Co., 38 Vt., 295 ; Woodward vs. The Railw. Co., 10 Ohio St., 121, and Selma R. Co. vs. Lacy, 43 Geo., 461. And the result of all the authorities upon the question is briefly but clearly stated by Shearman and Bedfield, in their work on Negligence, (3rd Ed.,) see. 296, where it is said: “ The operation of these statutes is limited to the territory of the States which have enacted them. No action can be maintained upon one of these statutes if the deceased person received the fatal injury at a place not within the limits of the State by which such statute was enacted, whether such place be in another State, or upon the high seas. It makes no difference in this respect that both parties to the injury were citizens of the State by which the statute was enacted, or that the wrong-doer was a corporation chartered by that State, or that the negligence causing the injury was a breach of a contract entered into in that State. And it has been held, in Massachusetts, that no action will lie upon such a statute outside of the State enacting it.” Eor these several propositions authorities are cited.
The case of the Northern Central R. Co. vs. Scholl, 16 Md., 331, relied on by the plaintiffs, has no application to this case. That was a common law action, for injury to the right of personal property, under the protection of the Constitution and laws of the United States. Though *49the wrong was done in Pennsylvania, it was in violation of a right that the wrong-doer was bound to respect everywhere within the limits of the United States, and therefore the case involved no consideration of the mere local law of Pennsylvania.
(Decided 15th June, 1876.)
The judgment of the Court below must be affirmed.

Judgment affirmed.